DETAILED ACTION

This office action is in response to Remarks and Amendments filed May 17, 2021 in regards to a non-provisional application filed June 29, 2018 claiming priority to foreign application KR10-2017-0115217 filed June 8, 2017. Claims 1-9 have been elected with traverse. Claims 10-19 have been withdrawn as non-elected. Claim 1 has been amended. Claims 2-3 have been cancelled without prejudice. Claims 1 and 4-9 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Remarks and Amendment of claim 1, the rejection of claims 1-9 under 35 USC § 112(b) have been withdrawn.  
In view of the Remarks and Amendment of claim 1, which have been fully considered, are not found persuasive, therefore the rejections of claims 1-5 and 9 under 35 USC § 103 have been maintained and the rejections of claims 6-8 have been withdrawn.  

Only focal arguments which are related to the patentability of the instant Application are addressed as follows: 
In regards to pages 9-16, items 2a-2f of the Remarks, with respect to new and unexpected results, claim 1 is to a composition of which Nagaya et al. disclose. No new or unexpected results are found in claim 1. Applicant’s remarks to new and unexpected results are more in regards to the properties the composition possesses (claim 1 does not claim any properties) and would be found in the instant 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (US 9,746,595).
Nagaya et al. disclose a composition comprising a binder of acrylic or epoxy resin [col. 2, lines 37-50; col. 16, lines 50-60] and the compounds below: 

    PNG
    media_image1.png
    120
    397
    media_image1.png
    Greyscale
 
wherein Xa is PF6-, Ra-f are hydrogen, and D is carbon [col.13, lines 30-45; Compound V-2] and reads on n=3; and 

    PNG
    media_image2.png
    232
    421
    media_image2.png
    Greyscale
 
[col. 30, lines 15-30; Compound 24]. The above compounds read on instant Chemical Formulas 1 and 2, respectively and are preferably in the range of 0.05-2.0 pbw and 0.02-1.0 pbw, respectively with respect to 100 pbw of the resin [col.16, lines 15-25] and the total of the above compounds is preferably 0.07-3.0 pbw with respect to 100 pbw of the resin, therefore overlapping the claimed range of the instant Chemical Formulas 1 and 2. 
In regards to claim 4, Nagaya et al. disclose the use of a cyanine based dye [col.12, lines 63-67].
In regards to claim 5, Nagaya et al. disclose compounds of the instant Chemical Formulas 1 and 2 [col.13, lines 30-45; Compound V-2; col. 30, lines 15-30; Compound 24], therefore the properties of the individual compounds would inherently each comprise an absorbance at a maximum absorption wavelength that is at least about 20 times as great as an absorbance at a wavelength of about 500 nm.
In regards to claim 9, Nagaya et al. disclose the binder comprises acrylic and/or epoxy resin [col. 2, lines 37-50; col. 16, lines 50-60].

Allowable Subject Matter

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Nagaya et al. (US 9,746,595) do not teach or fairly suggest the new and unexpected results for the claimed composition comprising (a) an average light transmittance of 50% ranges from about 625 to 645 nm; (b) an average light transmittance of less than or equal to about 3% in the range of about 700 nm to about 740 nm; and (c) an average light transmittance of greater than or equal to about 85% in the range of about 430 nm to about 565 nm 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763